 



Execution Copy
LIMITED LIABILITY COMPANY AGREEMENT
OF
GOLDMAN SACHS HFP OPPORTUNISTIC FUND, LLC
Dated as of June 25, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
           
 
            ARTICLE I General Provisions     1  
 
           
Section 1.01
  Company Name and Address     1  
Section 1.02
  Fiscal Year     1  
Section 1.03
  Liability of Members     1  
Section 1.04
  Purposes of the Company     2  
Section 1.05
  Assignability of Interests; Assignment by Managing Member     2  
Section 1.06
  Registered Office and Agent for Service of Process     3  
 
            ARTICLE II Management of the Company     3  
 
           
Section 2.01
  Management Generally     3  
Section 2.02
  Delegation by Managing Member     3  
Section 2.03
  Authority of the Managing Member     3  
Section 2.04
  Reliance by Third Parties     5  
Section 2.05
  Activity of the Managing Member     5  
Section 2.06
  Standard of Care; Indemnification     6  
Section 2.07
  Payment of Costs and Expenses     7  
Section 2.08
  Principal Transactions and Other Related Party Transactions     9  
 
            ARTICLE III Admission of New Members     9  
 
           
Section 3.01
  Admission of New Members     9  
Section 3.02
  Additional Classes of Interests     9  
 
            ARTICLE IV Capital Accounts of Members and Operation Thereof     9  
 
           
Section 4.01
  Definitions     9  
Section 4.02
  Capital Contributions     10  
Section 4.03
  Capital Accounts     10  
Section 4.04
  Membership Percentages     11  
Section 4.05
  Allocation of Net Capital Appreciation or Net Capital Depreciation     11  
Section 4.06
  Determination of Net Assets     11  
Section 4.07
  Allocation for Tax Purposes     12  
Section 4.08
  Determination by Managing Member of Certain Matters; Managing Member’s
Discretion     13  
Section 4.09
  Adjustments to Take Account of Interim Year Events     13  
Section 4.10
  Tax Withholding     13  
 
            ARTICLE V Redemptions and Distributions     13  
 
           
Section 5.01
  Redemptions and Distributions in General     13  
Section 5.02
  Redemptions     14  
Section 5.03
  Limitation on Redemptions     15  
Section 5.04
  Distributions     16  

-i-



--------------------------------------------------------------------------------



 



                      Page  
 
            ARTICLE VI Withdrawal, Death, Disability     16  
 
           
Section 6.01
  Withdrawal, Death, etc     16  
 
            ARTICLE VII Duration and Dissolution of the Company     17  
 
           
Section 7.01
  Duration     17  
Section 7.02
  Dissolution     17  
 
            ARTICLE VII Tax Returns; Reports to Members     18  
 
           
Section 8.01
  Independent Auditors     18  
Section 8.02
  Filing of Tax Returns     18  
Section 8.03
  Tax Matters Partner     18  
Section 8.04
  Financial Reports to Current Members     18  
Section 8.05
  Tax Reports to Members and Former Members     18  
Section 8.06
  Partnership Status of Company     18  
 
            ARTICLE IX Miscellaneous     19  
 
           
Section 9.01
  General     19  
Section 9.02
  Power of Attorney     19  
Section 9.03
  Amendments to Limited Liability Company Agreement     19  
Section 9.04
  Instruments     20  
Section 9.05
  No Personal Liability For Return of Capital     20  
Section 9.06
  Choice of Law     20  
Section 9.07
  Venue; Waiver of Trial by Jury     21  
Section 9.08
  No Third Party Rights     21  
Section 9.09
  Notices     21  
Section 9.10
  Grantors of Revocable Trusts     21  
Section 9.11
  Each Interest in the Company is a Security     21  
Section 9.12
  Goodwill and Use of Name     21  
Section 9.13
  Headings     22  
Section 9.14
  Pronouns     22  
Section 9.15
  Confidentiality     22  

-ii-



--------------------------------------------------------------------------------



 



FORM OF LIMITED LIABILITY COMPANY AGREEMENT OF
GOLDMAN SACHS HFP OPPORTUNISTIC FUND, LLC
Dated as of June 25,2007
               The undersigned (herein called the “Members,” which term shall
include any persons hereafter admitted to the Company (as defined below)
pursuant to Article III of this Agreement (as defined below) and shall exclude
any persons who cease to be Members pursuant to Article V or VI of this
Agreement) hereby agree to form and hereby form, as of the date and year first
above written, a limited liability company (herein called the “Company”),
pursuant to the provisions of the Limited Liability Company Act of the State of
Delaware (6 Del. Code § 18-101, et seq.) (the “Act”), which shall be governed
by, and operated pursuant to, the terms and provisions of this Limited Liability
Company Agreement (herein called this “Agreement”).
ARTICLE I
General Provisions
          Section 1.01 Company Name and Address. The name of the Company is
Goldman Sachs HFP Opportunistic Fund, LLC. Its principal office is located at
701 Mount Lucas Road, Princeton, New Jersey 08540, or at such other location as
the Managing Member (as defined in Section 1.03(a)) in the future may designate.
The Managing Member shall promptly notify the Non-Managing Members (as defined
in Section 1.03(a)) of any change in the Company’s address.
          Section 1.02 Fiscal Year. The fiscal year of the Company (herein
called the “Fiscal Year”) shall end on December 31 of each calendar year;
provided, however, that the Managing Member may change the Company’s Fiscal
Year-end, without the consent of the Non-Managing Members, as deemed appropriate
by the Managing Member, in its sole discretion.
          Section 1.03 Liability of Members.
          (a) The names of all of the Members and the amounts of their
respective contributions to the Company (herein called the “Capital
Contributions”) are set forth in a schedule (herein called the “Schedule”),
which shall be filed with the records of the Company at the Company’s principal
office (as set forth in Section 1.01) and is hereby incorporated by reference
and made a par of this Agreement. The Member designated in Par I of the Schedule
as the Managing Member (herein called the “Managing Member”) shall manage the
operations of the Company. The Members designated in Par II of the Schedule are
referred to herein as the “Non-Managing Members.”
          (b) The Managing Member, the Non-Managing Members and the former
Non-Managing Members shall be liable for the repayment and discharge of all
debts and obligations of the Company attributable to any Fiscal Year (or
relevant portion thereof) during which they are or were Members of the Company.
The Members and all former Members shall share all losses, liabilities or
expenses suffered or incurred by virtue of the operation of paragraph (a) above
in proportion to their respective Capital Account (as defined and determined as
provided in Section 4.03) balances for the Fiscal Year (or relevant portion
thereof) to which any debts or obligations of the Company are attributable.

 



--------------------------------------------------------------------------------



 



          (c) Notwithstanding any other provision of this Agreement to the
contrary, (i) a Member’s or former Member’s share of all losses, liabilities or
expenses shall not be greater than its respective Capital Account balance in the
Company for such Fiscal Year (or relevant portion thereof), and (ii) in no event
shall any Member (or former Member) be obligated to make any additional
contribution or payment whatsoever to the Company, or have any liability for the
repayment and discharge of the debts and obligations of the Company (apart from
its Interest, as defined below, in the Company), except that a Non-Managing
Member (or former Non-Managing Member) shall, in the discretion of the Managing
Member, be required, for purposes of meeting such Member’s (or former Member’s)
obligations under this Section 1.03, to make additional contributions or
payments, respectively, up to, but in no event in excess of, the aggregate
amount of returns of capital and other amounts actually received by it from the
Company during or after the Fiscal Year to which any debt or obligation is
attributable.
          (d) As used in this Agreement, the term “Interest” shall mean, as to
any Member, such Member’s limited liability company interest in the Company
(including any rights to distributions and to the receipt of information
concerning the business and affairs of the Company, subject to the provisions of
this Agreement and the Act). As used in this Agreement, the terms “former
Non-Managing Member” and “former Member” refer to such persons or entities as
hereafter from time to time cease to be a Non-Managing Member or Member,
respectively, pursuant to the terms and provisions of this Agreement.
          Section 1.04 Purposes of the Company. The Company is organized for the
purposes of (i) allocating its assets to, or investing in, directly or
indirectly, entities managed by investment managers (collectively, the
“Advisors”), (ii) engaging in any other lawful act or activity for which limited
liability companies may be organized under the Act, and (iii) engaging in any
and all activities and transactions as the Managing Member may deem necessary or
advisable in connection therewith.
          For purposes of clause (i) above, the Company may allocate its assets
to Advisors by, among other means, (A) investing in investment funds that are
managed by Advisors (collectively, the “Portfolio Funds”), (B) investing with
Advisors pursuant to investment management agreements in respect of
discretionary managed accounts (collectively, the “Managed Accounts”), or
(C) investing with Advisors pursuant to investment management agreements in
respect of discretionary managed accounts indirectly through the Company’s
investments in separate limited liability companies or other entities managed by
the Managing Member or an Affiliate (as defined below) thereof (“Portfolio
Companies”).
          Section 1.05 Assignability of Interests; Assignment by Managing
Member.
          (a) Except as provided in paragraph (b) below, without the prior
written consent of the Managing Member, which may be withheld in its sole and
absolute discretion, with or without cause, a Member may not assign, pledge or
otherwise transfer its Interest in whole or in par to any person except by
operation of law pursuant to the death, adjudication of incompetency, insolvency
or bankruptcy of the Member, nor substitute any other person as a Member. Any
attempted assignment, pledge, transfer or substitution not made in accordance
with this Section 1.05 shall be void.

2



--------------------------------------------------------------------------------



 



          (b) Without the consent of the Non-Managing Members, the Managing
Member may, subject to applicable law, assign its rights, obligations,
responsibilities and interests in, or arising under, this Agreement to (i) any
Affiliate (as defined in Section 2.05) of the Managing Member, provided that
such an assignment does not constitute an “assignment” for purposes of the
Investment Advisers Act of 1940, as amended, (ii) a corporation, partnership or
other entity which succeeds to the business of Goldman, Sachs & Co. or The
Goldman Sachs Group, Inc. substantially as an entirety, (iii) The Goldman Sachs
Group, Inc. or any corporation, partnership or other entity the ownership of
which is substantially the same as that of The Goldman Sachs Group, Inc., or
(iv) any corporation, partnership or other entity of which at least 50% of the
voting securities or general partnership interests or membership interests are
owned, directly or indirectly, by The Goldman Sachs Group, Inc., by any
corporation, partnership or other entity the ownership of which is substantially
the same as that of The Goldman Sachs Group, Inc. or by any person described in
clause (ii) or (iii) above.
          Section 1.06 Registered Office and Agent for Service of Process. The
registered office of the Company shall be: Corporation Trust Center, 1209 Orange
Street, Wilmington, Delaware 19801, and the registered agent for service of
process at such office shall be The Corporation Trust Company. The Company may
from time to time have such other place or places of business within or without
the State of Delaware as may be designated by the Managing Member.
ARTICLE II
Management of the Company
          Section 2.01 Management Generally. The management of the Company shall
be vested exclusively in the Managing Member. Except as authorized by the
Managing Member, or as expressly set forth in this Agreement, the Non-Managing
Members shall have no par in the management of the Company, and shall have no
authority or right to act on behalf of the Company in connection with any
matter. The Managing Member, and any Affiliate of the Managing Member, may
engage in any other business venture, whether or not such business is similar to
the business of the Company, and neither the Company nor any Non-Managing Member
shall have any rights in or to such ventures or the income or profits derived
therefrom.
          Section 2.02 Delegation by Managing Member. The Managing Member shall
have the power and authority to delegate to one or more Persons (as defined in
Section 2.03(d)), including, without limitation, any officer, employee or agent
of the Company or the Managing Member, the Managing Member’s rights and powers
to manage and control the business and affairs of the Company. The Managing
Member may, by written instrument, authorize any Person to enter into and
perform under any document on behalf of the Company.
          Section 2.03 Authority of the Managing Member. The Managing Member
shall have the power and authority on behalf of and in the name of the Company
to carry out any and all of the objects and purposes of the Company set forth in
Section 1.04, and to perform all acts and enter into and perform all contracts
and other undertakings, which it may deem necessary or advisable or incidental
thereto, including, without limitation, the power and authority to:
          (a) open, maintain and close accounts, including custodial accounts,
with banks, including banks located inside and outside the United States, and
draw checks or other orders for the payment of monies;

3



--------------------------------------------------------------------------------



 



          (b) lend, either with or without security, funds or other properties
of the Company, borrow or raise funds (including borrowing from the Managing
Member or its Affiliates), and secure the obligations of the Company by pledges
or hypothecation of all or any par of the property of the Company;
          (c) do any and all acts on behalf of the Company, and exercise all
rights, powers, privileges and other incidents of ownership or possession with
respect to the Company’s assets (including any interest therein) and other
property and funds held or owned by the Company, including, without limitation,
participation in arrangements with creditors, the institution and settlement or
compromise of suits and administrative proceedings and all other like or similar
matters;
          (d) engage any person, general partnership, limited partnership,
limited liability company, corporation, joint venture, trust, business trust,
cooperative, association or other entity (each, a “Person”) (including the
Managing Member and any of its Affiliates) pursuant to an administration
agreement to provide certain administrative services (any such person, firm or
entity providing such services being referred to herein as the “Administrator”),
including, without limitation, calculating the net asset value (the “NAV”) of
the Company and Members’ Capital Accounts, valuing the Company’s assets,
assisting with the valuation of securities which are not readily marketable,
assisting in the preparation of the Company’s financial statements, assisting in
the preparation and distribution of reports to each Member, maintaining a
registry for the ownership of Interests and providing other administrative
services to the Company;
          (e) consent on behalf of the Company to any changes in the members,
directors or officers of the Managing Member, if such consent is required by
applicable law;
          (f) engage any personnel, whether par time or full time, attorneys,
financial advisers, underwriters, accountants, consultants, appraisers,
custodians of the assets of the Company or other Persons as the Managing Member
may deem necessary or desirable, whether or not any such Person may be an
Affiliate of the Managing Member or may also be employed by any Affiliate of the
Managing Member;
          (g) allocate the Company’s assets, directly or indirectly, to
Advisors, Portfolio Companies and Portfolio Funds, oversee such allocations and,
from time to time, in the sole discretion of the Managing Member, reallocate the
Company’s assets among existing or new Advisors, Portfolio Companies or
Portfolio Funds;
          (h) purchase, acquire or otherwise enter into (directly or indirectly)
structured notes, swaps, options or other derivative instruments with respect
to, or indirect investments in, Portfolio Funds or other assets, and dispose of
any of the foregoing;
          (i) invest any of the Company’s cash balances which it determines at
any time, in its sole discretion, not to allocate to the Advisors, Portfolio
Companies or Portfolio Funds, in any instruments it deems appropriate in its
sole discretion, including, without limitation, money market funds sponsored by
Goldman, Sachs & Co. or its Affiliates (“Goldman Sachs”);

4



--------------------------------------------------------------------------------



 



          (j) redeem the Company’s interests in any Portfolio Fund or Portfolio
Company in order to obtain cash necessary to meet the redemption requests of the
Members, or for any other reason in its sole discretion;
          (k) bring and defend actions and proceedings at law or equity and
before any governmental, administrative or other regulatory agency, body or
commission;
          (l) make distributions to Members in cash or (to the extent permitted
hereunder and by applicable law) otherwise;
          (m) prepare and file all necessary returns and statements, pay all
taxes, assessments and other impositions applicable to the assets of the Company
and withhold amounts with respect thereto from funds otherwise distributable to
any Member;
          (n) determine the accounting methods and conventions to be used in the
preparations of any accounting or financial records of the Company;
          (o) make any and all tax elections permitted to be made under the
Internal Revenue Code of 1986, as amended (the “Code”), and any applicable
state, local or foreign tax law;
          (p) determine the tax treatment of any Company transaction or item for
purposes of completing the Company’s federal, state, local or foreign tax
returns; and
          (q) take all actions, and authorize any member, employee, officer,
director or other agent of the Managing Member or agent or employee of the
Company, to act for and on behalf of the Company, in all matters necessary to,
in connection with, or incidental to, any of the foregoing.
          Section 2.04 Reliance by Third Parties. Persons dealing with the
Company are entitled to rely conclusively upon the certificate of the Managing
Member, to the effect that it is then acting as the Managing Member and upon the
power and authority of the Managing
Member as herein set forth.
          Section 2.05 Activity of the Managing Member. The Managing Member and
persons controlling, controlled by or under common control with the Managing
Member and any of such person’s directors, members, stockholders, partners,
officers, employees and controlling persons (each, an “Affiliate” and
collectively, “Affiliates”), shall devote so much of their time to the affairs
of the Company as in the judgment of the Managing Member the conduct of its
business shall reasonably require, and none of the Managing Member or its
Affiliates shall be obligated to do or perform any act or thing in connection
with the business of the Company not expressly set forth herein. Nothing
contained in this Section 2.05 shall be deemed to preclude the Managing Member
or its Affiliates from exercising investment responsibility, from engaging
directly or indirectly in any other business or from directly or indirectly
purchasing, selling or holding securities, options, separate accounts,
investment contracts, currency, currency units or any other asset and any
interest therein for the account of any such other business, for their own
accounts, for any of their family members or for other clients. No Non-Managing
Member shall, by reason of being a Member of the Company, have any right to
participate in any manner in any profits or income earned or derived by or
accruing to the Managing Member or any of its

5



--------------------------------------------------------------------------------



 



Affiliates from the conduct of any business other than the business of the
Company (and only to the extent provided herein) or from the conduct of any
activities for any account other than that of the Company (and only to the
extent provided herein).
          Section 2.06 Standard of Care; Indemnification.
          (a) None of the Managing Member or its Affiliates (each, an
“Indemnified Person” and collectively the “Indemnified Persons”) shall be liable
to the Company or to the Members for (i) any act or omission performed or failed
to be performed by such person (other than any criminal wrongdoing), or for any
losses, claims, costs, damages, or liabilities arising therefrom, in the absence
of any criminal wrongdoing, willful misfeasance or gross negligence on the par
of such person, (ii) any tax liability imposed on the Company or any Member or
(iii) any losses due to the actions or omissions of any brokers or other agents
of the Company.
          In the event that any Indemnified Person becomes involved in any
capacity in any action, proceeding or investigation brought by or against any
person (including any Non-Managing Member) in connection with any matter arising
out of or in connection with the Company’s business or affairs (including a
breach of this Agreement by any Member), the Company will periodically reimburse
such Indemnified Person for its legal and other expenses (including the costs of
any investigation and preparation) incurred in connection therewith, provided
that such Indemnified Person shall promptly repay to the Company the amount of
any such reimbursed expenses paid to it if it shall ultimately be determined by
a court having appropriate jurisdiction in a decision that is not subject to
appeal, that such Indemnified Person is not entitled to be indemnified by the
Company in connection with such action, proceeding or investigation as provided
in the exception contained in the next succeeding sentence.
          To the fullest extent permitted by applicable law, the Company shall
also indemnify any Indemnified Person, jointly and severally, against any
losses, claims, costs, damages or liabilities to which such Indemnified Person
may become subject in connection with any matter arising out of or in connection
with the Company’s business or affairs, except to the extent that any such loss,
claim, cost, damage, or liability results solely from the willful misfeasance,
bad faith or gross negligence of, or any criminal wrongdoing by, such
Indemnified Person. If for any reason (other than the willful misfeasance, bad
faith or gross negligence of, or any criminal wrongdoing by, such Indemnified
Person) the foregoing indemnification is unavailable to such Indemnified Person,
or is insufficient to hold it harmless, then the Company shall contribute to the
amount paid or payable to the Indemnified Person as a result of such loss,
claim, cost, damage, or liability in such proportion as is appropriate to
reflect not only the relative benefits received by the Company on the one hand
and such Indemnified Person on the other hand but also the relative fault of the
Company and such Indemnified Person, as well as any relevant equitable
considerations.
          The reimbursement, indemnity and contribution obligations of the
Company under this Section 2.06 shall be in addition to any liability which the
Company may otherwise have and shall be binding upon and inure to the benefit of
any successors, assigns, heirs, and personal representatives of the Company, the
Managing Member and any other Indemnified Person. The foregoing provisions shall
survive any termination of this Agreement.
          (b) The reimbursement, indemnification and contribution rights
provided by this Section 2.06 shall not be deemed to be exclusive of any other
rights to which the

6



--------------------------------------------------------------------------------



 



Indemnified Person may be entitled under any agreement or as a matter of law, or
otherwise, both as to action in an Indemnified Person’s official capacity and to
action in any other capacity, and shall continue as to an Indemnified Person who
has ceased to have an official capacity for acts or omissions during such
official capacity or otherwise when acting at the request of the Managing Member
and shall inure to the benefit of the successors, assigns, heirs and personal
representatives of such Indemnified Person.
          (c) Notwithstanding any of the foregoing to the contrary, the
provisions of this Section 2.06 shall not be construed as to relieve (or attempt
to relieve) from liability or to provide for the indemnification of any
Indemnified Person for any liability (including liability under federal
securities law which, under certain circumstances, impose liability even on
persons that act in good faith), to the extent (but only to the extent) that
such liability may not be waived, modified or limited under applicable law or
such indemnification would be in violation of applicable law, but shall be
construed so as to effectuate the provisions of this Section 2.06 to the fullest
extent permitted by applicable law.
          (d) The Managing Member shall have the power and authority to purchase
and maintain, at the expense of the Company, insurance on behalf of the Managing
Member and the Indemnified Persons against any liability asserted against or
incurred by them in any such capacity or arising out of the Managing Member’s
status as such, whether or not the Company would have the power to indemnify the
Indemnified Persons against such liability under the provisions of this
Agreement.
          (e) An Indemnified Person may rely upon and shall be protected in
acting or refraining from action upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, bond debenture, or
other document believed by it to be genuine and to have been signed or presented
by the proper party or parties.
          (f) An Indemnified Person may consult with counsel, accountants and
other experts reasonably selected by it, and any opinion of an independent
counsel, accountant or expert retained with reasonable care shall be full and
complete protection in respect of any action taken or suffered or omitted by the
Indemnified Person hereunder in good faith and in accordance with such opinion.
          (g) The Managing Member may execute any of the trusts or powers
hereunder or perform any duties hereunder either directly or by or through
agents or attorneys, and the Managing Member shall not be responsible for any
misconduct or negligence on the part of any agent or attorney appointed with
reasonable care by it hereunder.
          Section 2.07 Payment of Costs and Expenses.
          (a) The Company will bear its operating expenses, including but not
limited to legal expenses, professional fees (including, without limitation,
fees and expenses of consultants and experts) relating to investments; costs and
expenses relating to any amendment of this Agreement or the Company’s other
organizational documents or subscription agreement or any modification or
supplement to the Company’s confidential private placement memorandum (if any),
and any distribution of such documentation to the Members; accounting, auditing
and tax preparation expenses; fees and expenses of other agents of the Company;
taxes and governmental fees; printing and mailing expenses; expenses relating to
transfers and redemptions

7



--------------------------------------------------------------------------------



 



of Interests; fees and out-of-pocket expenses of any service company retained to
provide accounting and bookkeeping services to the Company; quotation or
valuation expenses; expenses relating to the acquisition, holding and
disposition of investments (e.g., expenses which the Managing Member determines
to be related to the investment of the assets of the Company, including, among
others, research expenses, brokerage fees and commissions, expenses relating to
short sales, clearing and settlement charges, fees to Advisors with respect to
Managed Accounts, custodial fees and expenses, costs and charges for equipment
or services used in communicating information regarding the Company’s
transactions between the Managing Member and other agents, bank service fees,
interest expenses, borrowing costs and extraordinary expenses); insurance
premiums; costs incurred in connection with any claim, litigation, arbitration,
mediation, government investigation or dispute in connection with the business
of the Company and the amount of any judgment or settlement paid in connection
therewith, or the enforcement of the Company’s rights against any person or
entity; costs and expenses for indemnification or contribution payable by the
Company to any person or entity (including, without limitation, pursuant to the
indemnification obligations described herein under Section 2.06); and all costs
and expenses incurred as a result of dissolution, winding-up and termination of
the Company.
          (b) The Company will bear its organizational expenses and the expenses
incurred in connection with the offer and sale of Interests, including printing
costs and legal fees and expenses of the Company, the Managing Member and any
placement agent and other expenses of the offering of Interests. The Company’s
organizational expenses and expenses incurred in connection with the initial
offer and sale of Interests shall be amortized over the course of the Company’s
first 60 months of operations, or such other period as the Managing Member may
determine; provided, however, that if at any time the Managing Member
determines, in its sole discretion, that the effect of this accounting treatment
is material to the financial statements of the Company, any unamortized balance
of such expenses may then be written off if required pursuant to U.S. generally
accepted accounting principles (“U.S. GAAP”).
          (c) In addition, the Company will bear, indirectly through each
Portfolio Company or Portfolio Fund in which it invests, its pro rata portion of
the offering, organizational and operating expenses of such Portfolio Company or
Portfolio Fund, including, without limitation, expenses similar to those
enumerated in this paragraph and the preceding paragraph, and expenses related
to the investment of such assets, such as Advisor, Portfolio Fund and Portfolio
Company fees and expenses, brokerage commissions, expenses relating to short
sales, clearing and settlement charges, custodial fees, bank service fees,
interest expenses, borrowing costs and extraordinary expenses.
          (d) The Managing Member, in its sole discretion, may elect for the
Members to pay (or reimburse the Company for) their pro rata share of some or
all of the then current expenses of the Company, in which case the Managing
Member shall provide each Member with an invoice setting forth the amount owing
by such Member. Each Member shall be obligated to promptly pay all amounts
identified in any such invoice and amounts not promptly paid shall accrue
interest as determined by the Managing Member in its sole discretion.
          (e) The Managing Member may elect, from time to time, to bear certain
of the Company expenses. To the extent that Company expenses are paid by the
Managing Member,

8



--------------------------------------------------------------------------------



 



the Company shall reimburse the Managing Member for such expenses. The Managing
Member shall bear its own overhead costs and expenses.
          Section 2.08 Principal Transactions and Other Related Party
Transactions. Each Non-Managing Member hereby authorizes the Managing Member, on
behalf of such Non-Managing Member, to select one or more persons, who shall not
be affiliated with the Managing Member, to serve on a committee, the purpose of
which will be to consider and, on behalf of the Non-Managing Members, approve or
disapprove, to the extent required by applicable law, of principal transactions
and certain other related party transactions. In no event shall any such
transaction be entered into unless it complies with applicable law.
ARTICLE III
Admission of New Members
          Section 3.01 Admission of New Members. Subject to the condition that
each new Member shall execute an appropriate counterpart to this Agreement
pursuant to which it agrees to be bound by the terms and provisions hereof and
of any applicable supplement hereto, the Managing Member may admit one or more
new Members on the first day of each calendar month or at such other times as
the Managing Member may determine in its sole discretion. Admission of a new
Member shall not be a cause for dissolution or termination of the Company.
          Section 3.02 Additional Classes of Interests. The Company may issue
one or more additional classes or series of Interests. Certain of such classes
or series may be subject to fees, charges, redemption rights and other
characteristics different from those of other classes or series of Interests.
The Managing Member shall, without the prior consent of the Non-Managing
Members, be entitled to make appropriate amendments to this Agreement to effect
the issuance of any such class or series.
ARTICLE IV
Capital Accounts of Members and Operation Thereof
          Section 4.01 Definitions. For the purposes of this Agreement, unless
the context otherwise requires:
          (a) The term “Accounting Period” shall mean the following periods: The
initial Accounting Period shall commence upon the commencement of operations of
the Company. Each subsequent Accounting Period shall commence immediately after
the close of the preceding Accounting Period. Each Accounting Period hereunder
shall close at the close of business on the first to occur of (i) the last day
of each calendar month, (ii) the last day of each Fiscal Year of the Company,
(iii) the date immediately prior to the effective date of the admission of a new
Member pursuant to Section 3.01, (iv) the date immediately prior to the
effective date of an additional Capital Contribution pursuant to Section 4.02,
or (v) the date immediately prior to the effective date of any redemption or
complete withdrawal pursuant to Articles V or VI hereof. The final Accounting
Period shall end on the date the Company dissolves.
          (b) The term “Beginning Value” shall, with respect to any Accounting
Period, mean the value of the Company’s Net Assets (as defined in paragraph
(d) below) at the beginning of such Accounting Period.

9



--------------------------------------------------------------------------------



 



          (c) The term “Ending Value” shall, with respect to any Accounting
Period, mean the value of the Company’s Net Assets at the end of such Accounting
Period (after giving effect to all Company expenses for such Accounting Period
that have not been separately invoiced to the Members as described in
Section 2.07(d)).
          (d) The term “Net Assets” shall mean the excess of the Company’s total
assets over its total liabilities, determined in accordance with Section 4.06.
          (e) The term “Net Capital Appreciation,” with respect to any
Accounting Period, shall mean the excess, if any, of the Ending Value over the
Beginning Value.
          (f) The term “Net Capital Depreciation,” with respect to any
Accounting Period, shall mean the excess, if any, of the Beginning Value over
the Ending Value.
          Section 4.02 Capital Contributions.
          (a) Upon the approval of the Managing Member, on the first day of any
calendar month or at such other times as the Managing Member may determine in
its sole discretion, any prospective Member may purchase an Interest by making a
Capital Contribution (herein called the “Initial Capital Contribution”) in the
form of cash and/or, in the sole discretion of the Managing Member, non-cash
assets to the Company and each existing Member may make an additional Capital
Contribution in the same manner. Whether non-cash assets shall be accepted as a
contribution to the Company shall be determined in the sole discretion of the
Managing Member.
          (b) The minimum Initial Capital Contribution for purchasers of an
Interest shall be $1,000,000 unless such amount is reduced by the Managing
Member in its sole discretion. The minimum additional Capital Contribution for
Members shall be $100,000 unless such amount is reduced by the Managing Member
in its sole discretion.
          (c) The Managing Member and any of its Affiliates may make additional
Capital Contributions to the Company in cash and/or non-cash assets at any time
and in any amounts.
          Section 4.03 Capital Accounts. A separate capital account (herein
called a “Capital Account”) shall be established on the books of the Company for
each Member upon such Member making its Initial Capital Contribution. The
Capital Account of each Member shall initially be equal to the amount of the
Initial Capital Contribution of such Member. The Capital Account of a Member
shall be (i) increased to reflect any additional Capital Contributions made by
such Member pursuant to Section 4.02, (ii) increased to reflect such Member’s
share of the Net Capital Appreciation for each Accounting Period,
(iii) decreased to reflect the redemption of such Member’s Interest (or portion
thereof), pursuant to Section 5.02, (iv) decreased to reflect the amount of any
distributions (other than in redemption of an Interest pursuant to Section 5.02)
in respect of such Member (including any deemed distributions of taxes paid by
the Company pursuant to Section 5.04(c) in respect of such Member); and
(v) decreased to reflect such Member’s share of the Net Capital Depreciation for
each Accounting Period.

10



--------------------------------------------------------------------------------



 



          Section 4.04 Membership Percentages. A membership percentage (a
“Membership Percentage”) shall be determined for each Member for each Accounting
Period of the Company by dividing (i) the amount of such Member’s Capital
Account by (ii) the aggregate amount of the Capital Accounts of all Members as
of the beginning of such Accounting Period, after taking into consideration, in
the case of both clauses (i) and (ii), Capital Contributions, redemptions and
distributions as of (or the day immediately after) the beginning of such
Accounting Period. The aggregate Membership Percentages for the Company shall
equal 100 percent.
          Section 4.05 Allocation of Net Capital Appreciation or Net Capital
Depreciation.
          (a) Any Net Capital Appreciation or Net Capital Depreciation, as the
case may be, for an Accounting Period shall be allocated among the Members pro
rata in accordance with the relative Capital Accounts at the beginning of such
Accounting Period, after adjustment for any Capital Contributions, distributions
and redemptions as of the beginning of such Accounting Period.
          (b) Notwithstanding anything to the contrary herein, to the extent
that the Company invests in New Issues (as defined below), and there are Members
who are restricted persons within the meaning of the National Association of
Securities Dealers, Inc. (the “NASD”) Conduct Rule 2790 (the “NASD Rule”),
investments in New Issues will be made through a special account and profits and
losses attributable to New Issues will not be allocated to the Capital Accounts
of Members who are restricted from participating in New Issues under the NASD
Rule. Only those Members who are not restricted persons shall have any
beneficial interest in such an account. Notwithstanding anything in this
Agreement to the contrary, the Managing Member shall have the right, without the
consent of the Members, to make such amendments to this Agreement, and to take
such other actions, as it deems advisable and appropriate, in its sole
discretion, to implement the purposes of this Section 4.05(b). A “New Issue” is
any equity securities of an initial public offering as described in the NASD
Rule, or otherwise as such term may be interpreted from time to time under the
then current rules of the NASD.
          Section 4.06 Determination of Net Assets.
               (i) The Company’s Net Assets shall be determined in accordance
with U.S. GAAP consistently applied as a guideline and according to such
procedures as may be established from time to time by the Managing Member, in
its sole discretion; provided that the Managing Member in its sole discretion
may provide reserves for estimated accrued expenses, liabilities and
contingencies, even if such reserves are not required by U.S. GAAP
          (b) The amount payable to a Member or former Member in redemption of
part or all of such Member’s or former Member’s Interest pursuant to
Section 5.02 shall be treated as a liability of the Company, until paid, from
(but not prior to) the beginning of the Accounting Period that begins
immediately after the close of business on the day immediately prior to the
Redemption Date (as defined in Section 5.02(a)) for such Interest.
          (c) The amount to be received by the Company on account of any Capital
Contributions pursuant to Section 4.02 shall be treated as an asset of the
Company from (but not

11



--------------------------------------------------------------------------------



 



before) the beginning of the Accounting Period that begins immediately after the
close of business on the day immediately prior to the effective date of such
Capital Contributions.
          (d) Distributions (other than in redemption of an Interest pursuant to
Section 5.02) in respect of a Member (including deemed tax distributions
pursuant to Section 5.04(c)) other than as of (or the day immediately after) the
beginning of an Accounting Period shall be treated as an advance and as an asset
of the Company, through the end of the Accounting Period following the date of
the distribution.
          (e) The Company may suspend the valuation of its assets and
liabilities, and any distributions or redemptions of any amounts from Capital
Accounts, for any period during which a Portfolio Company or Portfolio Fund with
which the Company has made an investment has suspended the valuation of its
assets and liabilities. The Managing Member shall promptly notify Members of any
such suspension, and the termination of any such suspension, by means of a
written notice.
          (f) All values assigned to securities and other assets by the Managing
Member (or the Administrator acting on behalf of the Managing Member) pursuant
to this Section 4.06 shall be final and conclusive as to all of the Members. The
Managing Member may consult with and rely upon valuations of the Company’s
securities and other assets provided by the Administrator.
          Section 4.07 Allocation for Tax Purposes. For each taxable year, items
of income, deduction, gain, loss or credit actually recognized by the Company
for federal income tax purposes shall be allocated for federal income tax
purposes among the Members in such manner as to equitably reflect the amounts
credited or debited to each Member’s Capital Account for the current and prior
taxable years (or relevant portions thereof). Allocations under this
Section 4.07 shall be made by the Managing Member in accordance with the
principles of Sections 704(b) and 704(c) of the Code and in conformity with
applicable Treasury Regulations promulgated thereunder (including, without
limitation, Treasury Regulations Sections 1.704-1(b)(2)(iv)(f)(4),
1.704-1(b)(4)(i) and 1.704-3(e)). Notwithstanding the foregoing, the Managing
Member, in its sole discretion, may adjust the allocation of items of Company
taxable income, gain, loss and deduction among the Members as it shall deem to
be equitable, and necessary or desirable.
          If, during or immediately following the end of a taxable year, any
Member redeems all of its Interest in the Company, and the Member would (absent
this sentence) recognize gain or loss under Section 731 of the Code as a result
of such redemption or withdrawal, the Managing Member may, in its sole
discretion, elect to specially allocate to such Member, for U.S. federal income
tax purposes, any income and gain or loss and deduction (including short-term
capital gain or loss) recognized by the Company during such taxable year,
through and including the date of redemption or withdrawal, in an amount up to
that amount of income and gain or loss and deduction which if so allocated would
avoid the Member recognizing gain or loss on the redemption or withdrawal under
Section 731 of the Code (ignoring for this purpose, in the sole discretion of
the Managing Member, any adjustments that have been made to the tax basis of the
redeeming Member’s Interest as a result of any transfers or assignment of the
Interest prior to the redemption (other than the original issue of the
Interest), including by reason of death). Any such election by the Managing
Member shall, to the extent

12



--------------------------------------------------------------------------------



 



reasonably practicable as determined by the Managing Member in its sole
discretion, be applied on an equitable basis to all Members that redeem their
entire Interest during or immediately following the end of such taxable year.
          Section 4.08 Determination by Managing Member of Certain Matters:
Managing Member’s Discretion.
          (a) All matters concerning the valuation of securities and other
assets and liabilities of the Company, the allocation of profits, gains and
losses among the Members (including for tax purposes) and accounting procedures
not expressly provided for by the terms of this Agreement shall be determined by
the Managing Member (or such person as the Managing Member may authorize to make
such determination), whose determination shall be final, binding and conclusive
as to all of the Members.
          (b) Whenever in this Agreement the Managing Member is permitted or
required to make a decision (i) in its “sole discretion” or “discretion,” or
under a similar grant of authority or latitude, the Managing Member shall be
entitled to consider only such interests and factors as it desires and may
consider its own interests and the interests of its Affiliates and its
determination shall be final, binding and conclusive as to all of the Members,
or (ii) in its “good faith” the Managing Member shall act under such express
standards and shall not be subject to any other or different standards imposed
by this Agreement or by law or any other agreement contemplated herein.
          Section 4.09 Adjustments to Take Account of Interim Year Events. If
the Code or regulations promulgated thereunder require a withholding or other
adjustment to the Capital Account of a Member or some other interim year event
occurs necessitating in the Managing Member’s judgment an equitable adjustment,
the Managing Member shall make such adjustments in the determination and
allocation among the Members of Net Capital Appreciation, Net Capital
Depreciation, Capital Accounts, Membership Percentages, Company expenses, items
of income, deduction, gain, loss, credit or withholding for tax purposes,
accounting procedures or such other financial or tax items as shall equitably
take into account such interim year event and applicable provisions of law, and
the determination thereof by the Managing Member shall be final, binding and
conclusive as to all of the Members.
          Section 4.10 Tax Withholding. If the Company is required to withhold
taxes on any distribution to, or to pay or incur any tax with respect to any
income allocable to or otherwise on account of, any Member, the Company may
withhold such amounts and make such payments to such taxing authorities as are
necessary to ensure compliance with such tax laws.
ARTICLE V
Redemptions and Distributions
          Section 5.01 Redemptions and Distributions in General. No Member shall
be entitled (i) to receive distributions from the Company, except as provided in
Sections 5.04 and 7.02; or (ii) to redeem its Interest, or any portion thereof,
except as provided in Sections 5.02 and 6.01 or upon the consent of, or as may
be required by, and upon such terms as may be determined by, the Managing Member
in its sole discretion. In no event shall a Member be entitled to demand to
receive property other than cash.

13



--------------------------------------------------------------------------------



 



          Section 5.02 Redemptions.
          (a) Subject to this Section 5.02 and Section 5.03, each Member shall
have the right to redeem some or all of its Interest as of the time immediately
prior to the opening of business on each January 1, April 1, July 1, and October
1 occurring on or after the first anniversary of the purchase of such Interest
by the Member (each, a “Redemption Date”), upon prior written notice received by
the Managing Member at least ninety-one (91) calendar days prior to the
Valuation Date (as defined below) in respect of the redemption (unless such
notice is waived by the Managing Member in its sole discretion). Interests will
be redeemed based upon the NAV of the Company as of the close of business on the
day (a “Valuation Date”) immediately preceding the applicable Redemption Date. A
redemption request may not be revoked by a Member without the consent of the
Managing Member. No partial redemption shall be permitted if thereafter the
redeeming Member’s Capital Account balance (after giving effect to the partial
redemption) would be less than $1,000,000, unless such requirement is waived by
the Managing Member in its sole discretion. The Managing Member may permit
redemptions at such other times, and upon such other terms, as may be determined
by the Managing Member in its sole discretion.
          If outstanding redemption requests from all Members with respect to
any Redemption Date (an “Initial Holdover Redemption Date”) (including, without
limitation, any Held Over Interests (as defined below)) would result in
redemption proceeds in excess of the Maximum Redemption Amount (as defined
below), subject to the succeeding paragraph, the Managing Member may, in its
sole discretion, refuse to redeem Interests requested for redemption that would
have resulted in redemption proceeds in an amount equal to or less than such
excess. The “Maximum Redemption Amount,” with respect to any Redemption Date,
means 25% of the aggregate NAV of the Company, determined as of the time
immediately prior to such Redemption Date, immediately prior to such Redemption
Date. If the Managing Member refuses to redeem Interests as set forth above,
other than as set forth in the succeeding paragraph, the requests for redemption
on such Initial Holdover Redemption Date by Members shall be reduced ratably,
and the requested Interests not so redeemed (the “Held Over Interests”) shall be
redeemed on subsequent Redemption Dates, subject to the Maximum Redemption
Amount calculation for such subsequent Redemption Date and the Managing Member’s
rights to refuse redemptions in connection therewith, provided that Held Over
Interests shall be redeemed in priority to any subsequently received redemption
requests.
          (b) The Company will endeavor to pay redemption proceeds within
forty-five (45) calendar days following the applicable Redemption Date, without
interest. The Managing Member may, in its sole discretion, withhold or delay the
payment of all or a portion of the redemption proceeds payable to a redeeming
Member until the NAV of the Company as of the applicable Valuation Date has been
determined.
          (c) The Managing Member shall have the right, in its sole discretion,
as of any date that it determines (including during a Fiscal Year) and for any
reason (including, without limitation, pursuant to Article VI, for regulatory or
tax reasons, or for any other reason), to compulsorily redeem all (or a portion)
of a Member’s Interest. Any redemptions made pursuant to this Section 5.02(c)
shall be paid out in accordance with paragraphs (a) and (b) above.

14



--------------------------------------------------------------------------------



 



          (d) The Managing Member, and any Affiliate of the Managing Member,
shall have the right at any time (including during a Fiscal Year or other
period) to redeem any and all of its Interest, in accordance with the applicable
provisions of this Article V, without notice to the Non-Managing Members.
          (e) If at any time after a redemption of a Member’s Interest (or any
portion thereof), including in connection with any withdrawal of a Member from
the Company pursuant to Article VI, the Managing Member determines, in its sole
discretion, that the amount paid to such Member or former Member pursuant to
such redemption was materially incorrect (including because the NAV of the
Company at the time the redemption was effected was incorrect), the Company will
pay to such Member or former Member any additional amount that it determines
such Member or former Member would have been entitled to receive had the
redemption been effected at the correct Capital Account balance, or, in its sole
discretion, seek payment from such Member or former Member of (and such Member
or former Member shall be required to pay) the amount of any excess payment that
the Managing Member determines such Member or former Member received (including,
without limitation, by compulsorily redeeming without consideration a portion of
such Member’s Interest equal to the amount of such excess payment), in each case
without interest.
          Section 5.03 Limitation on Redemptions.
          (a) The right of any Member to redeem all or a portion of its Interest
pursuant to the provisions of Section 5.02 is subject to the provision by the
Managing Member for all Company liabilities in accordance with the Act, and for
reserves for estimated accrued Company expenses, liabilities and contingencies
in accordance with Section 4.06, even if such reserves are not required by U.S.
GAAP.
          (b) The Managing Member may, in its sole discretion, suspend
redemptions, at any time prior to the effective date of the redemption, and
notwithstanding the fact that a timely redemption request has previously been
made, for the whole, or any par, of any of the following periods: (i) during the
closure of the principal stock exchange or other markets on which any
substantial portion of the Company’s direct or indirect investments, in the
opinion of the Managing Member, is quoted or dealt in other than for ordinary
holidays, or the restriction or suspension of dealings therein; (ii) during the
existence of any state of affairs which, in the opinion of the Managing Member,
constitutes an emergency as a result of which the determination of the price,
value or disposition of the Company’s direct or indirect investments would be
impractical or prejudicial to Members; (iii) during which redemptions would, in
the opinion of the Managing Member, result in a violation of applicable law;
(iv) during any breakdown in the means of communication or computation normally
employed in determining the price or value of any of the investments of the
Company or the current price or values on any stock exchange in respect of
assets of the Company; (v) during the occurrence of any period when the Company
is unable to withdraw sufficient funds from Portfolio Funds or Portfolio
Companies or otherwise to meet redemption requests or in circumstances when the
disposal of par or all of the Company’s assets to meet such redemption requests
would be, in the opinion of the Managing Member, prejudicial to Members;
(vi) during which any transfer of funds involved in the realization or
acquisition of investments or payments due on redemption of Interests cannot, in
the opinion of the Managing Member, be effected at advantageous rates of
exchange; and (vii) during any period in which any Portfolio Fund or Portfolio
Company in which the

15



--------------------------------------------------------------------------------



 



Company has invested has suspended redemptions or the calculation of its net
asset value. Postponed redemptions shall be effected at the month-end following
the termination of the suspension. Any par of a redemption request that is
postponed shall take precedence over later-received redemption requests until
the postponed request or requests have been satisfied in full. Members shall be
given notice in writing of the suspension of redemptions and the termination of
any such suspension. A Member’s Interest shall be held by such Member during the
suspension period as if no redemption request had been made.
          Section 5.04 Distributions.
          (a) The Managing Member may, in its sole discretion, make
distributions in cash or in-kind (i) in connection with redemptions from the
Company by a Member or in connection with a Member’s complete withdrawal from
the Company pursuant to Article VI, and (ii) at any time to all of the Members
on a pro rata basis in accordance with the Members’ Capital Accounts.
          (b) If a distribution is made in-kind, immediately prior to such
distribution, the Managing Member shall determine the fair market value of the
property distributed and adjust the Capital Accounts of all Members upwards or
downwards to reflect the difference between the book value and the fair market
value thereof, as if such gain or loss had been recognized upon an actual sale
of such property and allocated pursuant to Section 4.05. Each such distribution
shall reduce the Capital Account of the Member to which the distribution was
made by the fair market value thereof.
          (c) Any taxes paid over to a governmental authority by the Company
pursuant to Section 4.10 with respect to any Member (other than on account of
all Members equally) shall be deemed to be a distribution to such Member.
Notwithstanding the foregoing, the Managing Member in its sole discretion may
elect to treat any deemed distribution to a Member under this Section 5.04(c),
not as a distribution, but as an advance to the Member and a partial redemption
of such Member’s Interest as of a date selected by the Managing Member either on
or following the deemed distribution, and such Member’s Interest shall be
reduced thereby as appropriately determined by the Managing Member.
ARTICLE VI
Withdrawal, Death, Disability
          Section 6.01 Withdrawal, Death, etc. of Members.
          (a) The withdrawal, death, disability, incapacity, adjudication of
incompetency, termination, bankruptcy, insolvency or dissolution of a Member
shall not dissolve the Company. Subject to the restrictions set forth in
Section 1.05(a), the legal representatives or successors of such Member shall
succeed as assignee to the Member’s interest in the Company upon the death,
disability, incapacity, adjudication of incompetency, termination, bankruptcy,
insolvency or dissolution of such Member, but shall not be admitted as a
substituted member without the consent of the Managing Member.
          (b) In the event of the death, disability, incapacity, adjudication of
incompetency, termination, bankruptcy, insolvency or dissolution of a Member,
the legal representatives or successors of such Member shall promptly provide
written notice of such

16



--------------------------------------------------------------------------------



 



event to the Company. The Interest of such Member shall continue at the risk of
the Company’s business until the last day of the calendar month following the
calendar month in which the Managing Member received written notice of such
event. At the end of such period, the Managing Member may, in its sole
discretion (i) take no action, (ii) substitute the legal representatives or
successors of such Member as Members of the Company, provided that the Managing
Member determines in its sole discretion that such legal representatives or
successors are qualified to become Members of the Company, or (iii) compulsorily
redeem such Member’s Interest in the Company in accordance with the redemption
provisions set forth in this Article VI.
ARTICLE VII
Duration and Dissolution of the Company
          Section 7.01 Duration. The Company shall dissolve upon the earlier of
(i) a determination by the Managing Member that the Company should be dissolved
and wound-up; or (ii) the termination, bankruptcy, insolvency, dissolution or
withdrawal by the Managing Member other than by assignment of the Managing
Member’s Interest as provided in Section 1.05(b). Upon a determination to
dissolve the Company, redemptions, and distributions in respect thereof, may not
be made.
          Section 7.02 Dissolution.
          (a) Upon dissolution of the Company, the Company shall cease to engage
in further business except to the extent necessary to promptly wind up its
affairs, perform existing contracts and preserve the value of the Company’s
assets. The Company shall terminate upon the final distribution of liquidation
proceeds by the Managing Member and the filing of a certificate of cancellation
with the Secretary of State of the State of Delaware.
          (b) Upon dissolution, any distributions out of Company assets shall be
made in the following manner and order:
               (i) to creditors, including Members who are creditors, to the
extent otherwise permitted by law, in satisfaction of liabilities of the Company
(whether by payment or by establishment of reserves); and
               (ii) to the Members in the proportion of their respective Capital
Accounts.
          (c) The Managing Member, in its discretion, at any time and from time
to time, may designate one or more liquidators, including, without limitation,
one or more partners, members or officers of the Managing Member, who shall have
full authority to wind up and liquidate the business of the Company and to make
final distributions as provided in this Section 7.02. The appointment of any
liquidator may be revoked or a successor or additional liquidator or liquidators
may be appointed at any time by an instrument in writing signed by the Managing
Member. Any such liquidator may receive compensation as shall be fixed, from
time to time, by the Managing Member.
          (d) In the event that the Company is dissolved on a date other than
the last day of a Fiscal Year, the date of such dissolution shall be deemed to
be the last day of a Fiscal Year for purposes of adjusting the Capital Accounts
of the Members pursuant to Section 4.03. For

17



--------------------------------------------------------------------------------



 



purposes of distributing the assets of the Company upon dissolution, the
Managing Member shall be entitled to a return, on a pari passu basis with the
Non-Managing Members, of the amount standing to its credit in its Capital
Account.
ARTICLE VIII
Tax Returns; Reports to Members
          Section 8.01 Independent Auditors. The financial statements of the
Company shall be audited by Ernst & Young LLP, or such other certified public
accountants of similar standing selected by the Managing Member, as of the end
of each Fiscal Year of the Company.
          Section 8.02 Filing of Tax Returns. The Managing Member shall prepare
and file, or cause the accountants of the Company to prepare and file, a federal
information tax return in compliance with Section 6031 of the Code, and any
required state and local income tax and information returns for each tax year of
the Company.
          Section 8.03 Tax Matters Partner. The Managing Member shall be
designated on the Company’s annual federal information tax return, and have full
powers and responsibilities, as the “Tax Matters Partner” of the Company for
purposes of Section 6231(a)(7) of the Code. In the event the Company shall be
the subject of an income tax audit by any federal, state or local authority, to
the extent the Company is treated as an entity for purposes of such audit,
including administrative settlement and judicial review, the Tax Matters Partner
shall be authorized to act for, and its decision shall be final and binding
upon, the Company and each Member thereof. All expenses incurred in connection
with any such audit, investigation, settlement or review shall be borne by the
Company. Each Member does hereby agree that any action taken by the Managing
Member in connection with audits of the Company under the Code will, to the
extent permitted by law, be binding upon the Members. Each Member further agrees
such Member will not independently act with respect to tax audits or tax
litigation affecting the Company, unless previously authorized to do so in
writing by the Managing Member, which authorization may be withheld in the
complete discretion of the Managing Member.
          Section 8.04 Financial Reports to Current Members. The Company shall
prepare and mail to each Non-Managing Member (i) annual audited financial
statements after the end of the Company’s Fiscal Year, and (ii) information
necessary for such Member to complete its U.S. federal, state and local income
tax returns (including, at the request of a Member, such information that such
Member may reasonably require annually to complete its tax filing obligations,
provided that the Managing Member can provide the same without undue effort or
expense).
          Section 8.05 Tax Reports to Members and Former Members. The Company
shall use reasonable efforts to prepare and mail, or cause its accountants to
prepare and mail, to each Member and, to the extent necessary, to each former
Member (or its legal representatives), as soon as possible after the close of
each taxable year of the Company, a report setting forth in sufficient detail
such information as shall enable such Member or former Member (or such Member’s
legal representatives) to prepare their respective federal income tax returns
and/or extensions in accordance with the laws, rules and regulations then
prevailing.
          Section 8.06 Partnership Status of Company. The Managing Member
intends for the Company to be treated as a partnership for U.S. federal income
tax purposes.

18



--------------------------------------------------------------------------------



 



Notwithstanding anything herein to the contrary, neither the Company nor the
Managing Member shall make an election (i.e., check-the-box) under Treasury
Regulations Section 301.7701-3 for the Company to be classified for federal
income tax purposes as an association taxable as a corporation.
ARTICLE IX
Miscellaneous
          Section 9.01 General. This Agreement (i) shall be binding on the
permitted transferees, assigns, executors, administrators, estates, heirs, and
legal successors and representatives of the Members and (ii) may be executed,
through the use of separate signature pages or supplemental agreements in any
number of counterparts with the same effect as if the parties executing such
counterparts had all executed one counterpart; provided, however, that each such
counterpart shall have been executed by the Managing Member and that the
counterparts, in the aggregate, shall have been signed by all of the Members.
          Section 9.02 Power of Attorney. Each of the Members hereby appoints
the Managing Member as its true and lawful representative and attorney-in-fact,
in its name, place and stead to make, execute, sign, acknowledge, swear to and
file:
          (a) a Certificate of Formation of the Company and any amendments
thereto as may be required under the Act;
          (b) any duly adopted amendment or supplement to this Agreement;
          (c) any and all instruments, certificates, and other documents that
may be deemed necessary or desirable to effect the dissolution and winding-up of
the Company (including, but not limited to, a Certificate of Cancellation of the
Certificate of Formation); and
          (d) any business certificate, fictitious name certificate, amendment
thereto, or other instrument or document of any kind whatsoever necessary,
desirable or convenient to accomplish the business, purpose and objectives of
the Company, or required by any applicable federal, state, local or foreign law.
          The power of attorney hereby granted by each of the Non-Managing
Members is coupled with an interest, is irrevocable, and shall survive, and
shall not be affected by, the subsequent death, disability, incapacity,
incompetency, termination, bankruptcy, insolvency or dissolution of such
Non-Managing Member; provided, however, that such power of attorney shall
terminate upon the substitution of another non-managing member for all of such
Non- Managing Member’s interest in the Company or upon the complete withdrawal
of such Non- Managing Member from participation in the Company.
          Section 9.03 Amendments to Limited Liability Company Agreement. The
terms and provisions of this Agreement may be modified or amended at any time
and from time to time with the written consent of Members having in excess of
50% of the Membership Percentages of the Members and the affirmative vote of the
Managing Member insofar as is consistent with the laws governing this Agreement;
provided, however, that without the consent of the Non-Managing Members, the
Managing Member may amend this Agreement or the Schedule hereto to (i) reflect
changes validly made in the membership of the Company, the

19



--------------------------------------------------------------------------------



 



Capital Contributions, Membership Percentages and changes in the Interests held
by the Members, including any adjustments as a result of an incorrect
calculation of the Company’s NAV; (ii) reflect a change in the name of the
Company; (iii) make a change that is necessary or, in the opinion of the
Managing Member, advisable to qualify the Company as a limited liability company
or other entity in which the Members have limited liability under the laws of
any state, or ensure that the Company shall not be treated as an association or
a publicly traded partnership taxable as a corporation for federal income tax
purposes; (iv) make any change that does not adversely affect the Members in any
material respect; (v) make a change that is necessary or desirable to satisfy
any requirements, conditions or guidelines contained in any opinion, directive,
order, ruling or regulation of any federal, state or foreign statute, so long as
such change is made in a manner which minimizes to the extent practicable, as
determined by the Managing Member in its sole discretion, any adverse effect on
the Members or that is required or contemplated by this Agreement; (vi) make a
change in any provision of this Agreement that requires any action to be taken
by or on behalf of the Managing Member or the Company pursuant to the
requirements of applicable Delaware law if the provisions of applicable Delaware
law are amended, modified or revoked so that the taking of such action is no
longer required; (vii) prevent the Company or the Managing Member from in any
manner being deemed an “investment company” subject to the provisions of the
Investment Company Act of 1940, as amended; (viii) correct mistakes or clarify
ambiguities; (ix) in the event of adverse changes in the tax law or
interpretations thereof applicable to the Company, amend this Agreement as
determined by the Managing Member if it deems it advisable or necessary to
address such changes; (x) conform this Agreement to the disclosure provided in
the Company’s Confidential Private Placement Memorandum; (xi) correct or
supplement any conflicting provisions and delete or add provisions as may be
required by applicable law or regulations, in each case, as determined by the
Managing Member in its sole discretion; (xii) make any other amendment provided
such amendment does not become effective until after the affected Members have
been given prior written notice of such change and have had the right following
receipt of such notice to request the redemption of their Interest and any
requested redemption shall have become effective; or (xiii) make any other
amendments similar to the foregoing. Each Member, however, must consent to any
amendment that would (a) reduce its Capital Account or (b) amend the provisions
of this Agreement relating to amendments.
          Section 9.04 Instruments. The parties agree to execute and deliver any
further instruments or perform any acts which are or may become necessary to
carry on the Company created by this Agreement or to effectuate its purposes.
          Section 9.05 No Personal Liability For Return of Capital. The Managing
Member shall not be personally liable for the return or repayment of all or any
portion of Capital Contribution or profits of any Member, it being expressly
agreed that any such return of Capital Contribution or profits made pursuant to
this Agreement shall be made solely from the assets (which shall not include any
right of contribution from the Managing Member) of the Company.
          Section 9.06 Choice of Law. Notwithstanding the place where this
Agreement may be executed by any of the parties hereto, the parties expressly
agree that all the terms and provisions hereof shall be governed by and
construed in accordance with the laws of the State of Delaware and, without
limitation thereof, that the Act as now adopted or as may be hereafter amended
shall govern the limited liability company aspects of this Agreement.

20



--------------------------------------------------------------------------------



 



          Section 9.07 Venue; Waiver of Trial by Jury. The parties expressly
agree that all actions and proceedings brought by a party against a Member or
the Company in connection with the Company’s business or affairs (including a
breach of this Agreement by a party hereto) shall be brought in and be subject
to the jurisdiction of a court of the State of New York located in the City of
New York or the United States District Court for the Southern District of New
York. The parties hereto irrevocably waive to the fullest extent permitted by
law any objection that they may now or hereafter have to the laying of venue of
any such action or proceeding in the courts of the State of New York located in
the City of New York or of the United States District Court for the Southern
District of New York and any claim that any such action or proceeding brought in
any such court has been brought in an inconvenient forum. THE PARTIES HEREBY
WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUCH ACTION
OR PROCEEDING.
          Section 9.08 No Third Party Rights. The provisions of this Agreement,
including, without limitation, the provisions of Section 1.03, are not intended
to be for the benefit of any creditor or other person (other than the Members in
their capacities as such) to whom any debts, liabilities or obligations are owed
by (or who otherwise have a claim against or dealings with) the Company or any
Member, and no such creditor or other Person shall obtain any rights under any
of such provisions (whether as a third party beneficiary or otherwise) or shall
by reason of any such provisions make any claim in respect to any debt,
liability or obligation (or otherwise) including any debt, liability or
obligation pursuant to Section 1.03, against the Company or any Member.
          Section 9.09 Notices. Each notice relating to this Agreement shall be
in writing and delivered in person or by registered or certified mail. All
notices to the Company shall be addressed to its principal office and place of
business. All notices addressed to a Member shall be addressed to such Member at
the address set forth in the Schedule. Any Member may designate a new address by
notice to that effect given to the Company. Unless otherwise specifically
provided in this Agreement, a notice shall be deemed to have been effectively
given when mailed by registered or certified mail to the proper address or
delivered in person.
          Section 9.10 Grantors of Revocable Trusts. Each Non-Managing Member
that is a revocable trust agrees that, if the trustee of such revocable trust
and the grantor of such revocable trust are the same person, the trustee’s
execution of this Agreement and any other documents executed in connection with
the Company shall bind such person in his or her capacity both as trustee and as
grantor of such revocable trust.
          Section 9.11 Each Interest in the Company is a Security. The parties
expressly agree that each Interest in the Company, including without limitation
the Interest of the Managing Member in the Company, is a security governed by
Article 8 of the Uniform Commercial Code of the State of Delaware, and the
Company, each Member and any other party hereto expressly agrees that (i) this
establishes the terms of the Interests in the Company, and (ii) Interests in the
Company shall not be represented or evidenced by certificates.
          Section 9.12 Goodwill and Use of Name. No value shall be placed on the
name or goodwill of the Company, which shall belong exclusively to the Managing
Member. The Company acknowledges that it adopted its name through the permission
of the Managing Member and its Affiliates, and agrees to the use of the name
“Goldman Sachs HFP Opportunistic

21



--------------------------------------------------------------------------------



 



Fund, LLC or any name containing any combination of the foregoing or the words
“Goldman Sachs” only so long as the Managing Member serves as the Managing
Member of the Company, unless otherwise agreed to by the Managing Member. The
Company further agrees that, in the event that neither Goldman Sachs Hedge Fund
Strategies LLC nor any other affiliate of Goldman, Sachs & Co. serves as
Managing Member of the Company, the Company will immediately (i) change its name
so that such name will not thereafter include the words “Goldman Sachs,” “GS,”
or any other service mark or brand name affiliated with Goldman Sachs, and
(ii) cease using said words or variations thereof for any reason whatsoever. The
Company agrees to indemnify and hold harmless the Managing Member and its
Affiliates from and against any and all costs, losses, claims, damages or
liabilities, joint or several, including, without limitation, attorneys’ fees
and disbursements, which may arise out of the Company’s use or misuse of the
names “Goldman Sachs HFP Opportunistic Fund, LLC,” any name containing any
combination of the foregoing or the words “Goldman Sachs” or out of any breach
or failure to comply with this Section 9.12.
          Section 9.13 Headings. The titles of the Articles and the headings of
the Sections of this Agreement are for convenience of reference only, and are
not to be considered in construing the terms and provisions of this Agreement.
          Section 9.14 Pronouns. All pronouns shall be deemed to refer to the
masculine, feminine, neuter, singular or plural, as the identity of the person
or persons, firm or corporation may require in the context thereof.
          Section 9.15 Confidentiality. The Managing Member and the Company may,
in their discretion, keep confidential and not disclose to the Non-Managing
Members any proprietary information concerning the Company, including, without
limitation, investments, valuations, information regarding potential
investments, financial information, trade secrets and the like which is
proprietary in nature and non-public, or any information about any investment,
to the extent that such information is required to be kept confidential or is
otherwise subject to disclosure restrictions imposed by the issuer of the
investment or the Managing Member, in its reasonable discretion (collectively,
“Confidential Information”). Each Non-Managing Member shall not disclose or
cause to be disclosed any Confidential Information to any other Person, except
as otherwise required by any regulatory authority, law or regulation, or by
legal process, without the prior written consent of the Managing Member.
Notwithstanding anything in the foregoing or anything else contained in this
Agreement to the contrary, except as reasonably necessary to comply with
applicable securities laws, each Member (and any employee, representative or
other agent thereof) may disclose to any and all persons, without limitation of
any kind, the tax treatment and tax structure of the offering and ownership of
Interests and any transaction described in this Section 9.15 or elsewhere in
this Agreement and all materials of any kind (including opinions and other tax
analyses) that are provided to such Member relating to such tax treatment and
tax structure. For this purpose, “tax structure” means any facts relevant to the
federal income tax treatment of the offering and ownership of Interests and any
transaction described in this Section 9.15 or elsewhere in this Agreement, and
does not include information relating to the identity of the Company or its
Affiliates.

22



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have hereunto set their hands as
of the date first set forth above.

          MANAGING MEMBER:

GOLDMAN SACHS HEDGE FUND STRATEGIES LLC
      By:   /s/ Kent A. Clark         Name:   KENT A. CLARK         Title:  
MANAGING DIRECTOR       

          NON-MANAGING MEMBERS:       By:   GOLDMAN SACHS HEDGE FUND STRATEGIES
LLC
on behalf of each Member as attorney-in-fact         By:   /s/ Kent A. Clark    
    Name:   KENT A. CLARK         Title:   MANAGING DIRECTOR       

23